[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant Joan Batchelor seeks to retain a structure around her home and alleges that such structure is not a fence within the definition prescribed by the zoning regulations of the City of Milford.
The defendant describes the structure is merely a use for her quiet enjoyment and according to all the definitions including the Webster's Dictionary it cannot be under the jurisdiction of the Fence Commissioner or of the Zoning Board of the City of Milford, as it is not a fence.
She refused to acknowledge it is a fence. However, this court cannot perceive the structure as being anything but a fence. A fence is a fence is a fence; therefore the court rules CT Page 5466 that she must seek redress to the proper authority, either the Fence Commissioner or the Zoning Board.
The court rules in favor of the plaintiff Linda Stock without costs to either party.
BY THE COURT, ___________________ Phil E. Mancini, Jr. Judge Trial Referee